Exhibit SUPERVISORY AGREEMENT This Supervisory Agreement (“Agreement”) is made as of January 15, 2009 (the Effective Date), by and between TierOne Bank, Lincoln, Nebraska(Bank) (OTS Docket No. 03309), a federally chartered savings bank, and the Office of Thrift Supervision (OTS), a federal banking regulatory agency within the United States Department of the Treasury, acting through its Midwest Regional Director or his designee (Regional Director). WHEREAS, OTS is the primary federal regulator of the Bank pursuant to the Home Owners’ Loan Act, 12 USC §§ 1461 et seq., and is the Bank’s appropriate Federal banking agency for purposes of the Federal Deposit Insurance Act, 12 USC §§1811 et seq.; and WHEREAS, based on the findings set out in the Report of Examination pertaining to OTS’sexamination of the Bank commenced on June 2, 2008 (ROE), OTS is of the opinion that the Bank violated regulations and engaged in acts and practices that are considered to be unsafe and unsound; and WHEREAS, OTS is of the opinion thatgrounds exist for the initiation of administrative proceedings against the Bank pursuant to 12 USC §§ 1464(d) and 1818(b); and WHEREAS, OTS is of the view that it is appropriate to take measures intended to ensure that the Bank will comply with applicable laws and regulations and engage in safe and sound practices; and WHEREAS, the Bank, acting through its Board of Directors (Board), without admitting or denying that such grounds exist except those as to jurisdiction, which are admitted, wishes to cooperate with OTS and to evidence the intent to (i) comply with applicable laws and regulations and (ii) engage in safe and sound practices. NOW THEREFORE, in consideration of the above premises and the mutual undertakings set forth herein, the parties hereto agree as follows: 1.Compliance with Laws and Regulations. The Bank, through its directors, officers, employees, and agents, shall comply with the following regulations: A. 12 CFR § 560.160(a)(1) (classify assets in accordance with regulatory requirements); B. 12 CFR § 560.160(b) (establish adequate allowances for loan and lease losses (ALLL)); C. 12 CFR § 560.170(a) (establish and maintain adequate loan documentation to allow the Bank to appropriately assess lending risks and make informed lending decisions); D. 12 CFR § 560.170(b) (establish and maintain loan documentation to allow the Bank to identify all sources of repayment and to assess the ability of the borrower(s) and any guarantor(s) to repay the indebtedness in a timely manner); Page 1 E. 12 CFR § 560.170(d) (properly administer and monitor the Bank’s loans); F. 12 CFR § 560.170(e) (obtain adequate loan documentation in light of the size and complexity of some of the Bank’s loans); G. 12 CFR § 562.1(b)(2) and § 562.2(b) (follow regulatory requirements regarding the reporting of classified assets, allowance for loan and lease losses (ALLL), and specific valuation allowances (SVAs) on its thrift financial reports (TFRs); H. 12 CFR § 564.4(a) and (c) (conform appraisals to generally accepted appraisal standards and analyze and report appropriate deductions and discounts); I. 12 CFR § 564.8 (management’s review of appraisals to ensure that appraisers follow the required procedures); J. 12 CFR § 229.10(c)(1)(i), § 229.13(b), and § 229.13(e)(1) (proper deposit hold requirements); K. 12 CFR § 226.18(n) and (o) ( disclosure form requirements); L. 24 CFR § 3500.8(b) ( HUD-1 disclosure form requirements); M. Appendix to 12 CFR § 560.101 (adequately monitor loans with high loan-to value ratios); and N. Interagency Guidelines Establishing Standards for Safety and Soundness, Appendix A to 12 CFR Part 570 (conform to the safety and soundness guidelines with respect to (i) operational and managerial standards (Section II.A), (ii) loan documentation (Section II.C), (iii) credit underwriting (Section II.D), (iv) asset quality (Section II.G), and (v) compensation programs that could lead to material financial loss (Sections II.I and III). 2.Capital. A. Effective immediately, the Bank shall continue to maintain a core capital ratio of 8.50 percent and a risk-based capital ratio of 11.00 percent. B. Within 45 calendar days of the end of each calendar quarter, beginning with the quarter ending December 31, 2008, the Board shall review a report (Capital Report), which shall reflect the Bank’s regulatory capital for the immediately preceding quarter end, from the Bank’s management that: (i) sets forth the Bank’s capital ratios; (ii) addresses the steps that the Bank will take to maintain the capital requirements set forth in Paragraph 2A hereof; and Page 2 (iii) summarizes its other capital raising activities including, but not limited to, requests for capital infusions from its holding company, TierOne Corporation, Lincoln, Nebraska (Holding Company); contacts with investment bankers and parties undertaking due diligence; contacts with third parties regarding the purchase of debt and equity securities;the receipt of offers to engage in a merger with, or acquisition of, the Bank; the execution of letters of intent, a merger agreement, or an investment agreement by the Bank or the Holding Company; or the termination of negotiations with parties considering a merger of the Bank, the acquisition of the Bank, the purchase of subordinated debt, or the acquisition of five (5) percent or more of common or preferred stock ofthe Holding Company. C. The Board’s review of the matters required by this Paragraph shall be fully detailed in the Board meeting minutes.Within 15 calendar days after the Board meeting, the Bank shall submit a copy of management’s Capital Report to OTS. 3.Strategic Plan. A. By January 31, 2009, the Bank shallsubmit to OTS the 2009-2011 Corporate Strategic Plan (Strategic Plan) adopted by the Board for OTS’s review and a written notice of non-objection.The Strategic Plan shall specifically address the Bank’s operations with or without the Bank’s participation in any federal government program for which the Bank is specifically eligible. B. The Board shall review the Strategic Plan at least semi-annually and make appropriate amendments. At least 30 days prior to the implementation of an amendment to the Strategic Plan or the adoption of a revised Strategic Plan, the Board shall submit the revised or amended Strategic Plan, including the pro forma financial statements and supporting assumptions, to OTS for a notice of prior written non-objection, unless OTS waives such time period. C. The Board shall direct management to implement the Strategic Plan, including any amendment thereto, after receiving a written notice of non-objection from OTS. D. By January 31, 2009, the Board shall approve and submit to OTS pro forma financial statements for calendar years 2009 through 2011 that: (i) reflect the implementation of the Strategic Plan; (ii) set forth quarterly projections, utilizing TFR reporting categories and line items; (iii) set forth balance sheet composition, operating projections, and core and risk-based capital ratios; and (iv) are based on realistic and well-supported assumptions.The submission to OTS shall also include a detailed description of all assumptions used to prepare the pro forma statements, including, but not limited to: (i) the assumed interest rate scenarios; (ii) assumptions used for non-interest income and non-interest expense; (iii) assumptions for forecasting loan losses or charge-offs and the disposition of problem assets; (iv) assumptions used for loan origination rates, taking into consideration current national and regional economic conditions; (v) assumptions used to determine the appropriate portfolio mix, including the consideration of credit, liquidity, interest rate, operational, reputation, and compliance risks; (vi) assumptions for the start-up costs, volumes, and Page 3 expected returns on any new branches or new products or services; and (vii) assumptions used to measure the Bank’s liquidity position, including, but not limited to, the solicitation of deposits in accordance with 12 CFR § 337.6(a)(5)(iii), andits borrowing capacities at, and collateral requirements of the Federal Home Loan Bank and the Federal Reserve Bank. E. Within 60 days of the end of each calendar quarter, beginning with the quarter ending March 31, 2009, management shall prepare and submit to the Board, with a copy to OTS, quarterly variance reports on the Bank’s compliance with the Strategic Plan and the Bank’s operating results in comparison with its pro forma financial statements.Such variance reports shall: (i) compare actual operating results with projected results; (ii) compare actual balance sheet composition with projections; (iii) discuss any changes required in the Bank’s business strategy due to a change in market conditions or other factors; and (iv) include detailed explanations of any material deviations from the Strategic Plan or the pro forma financial statements and the corrective actions or measures implemented, proposed, or under consideration to correct any material deviation. The Board, on at least a quarterly basis, shall also review and address the external and internal risks that may affect the Bank’s ability to implement the Strategic Plan.This review shall include, but not be limited to, adverse scenarios relating to asset or liability mixes, interest rates, staffing levels and expertise, operating expenses, marketing costs, and economic conditions in the markets where the Bank is operating. F. A deviation shall be considered material under this Paragraph 3 when the Bank engages in (i) any material activity, business line, or operation that is inconsistent with the Strategic Plan or (ii) any new activity, business line, or operation that is inconsistent with the Strategic Plan and the corresponding pro forma financial statements.A deviation also shall be considered material if the Bank (i) exceeds the level of any activity or growth contemplated in the pro forma financial statements by more than 10 percent, or (ii) falls below or fails to meet targets established in the pro forma financial statements by more than 10 percent. G. Notwithstanding the foregoing, none of the following deviations shall be deemed to be material: (i) a change of 10 percent or less in any balance sheet category or (ii) a change of 10 percent or less in any income statement category.For purposes of this Paragraph, a balance sheet category is defined as cash, investments, 1-4 family permanent mortgage loans, consumer loans, nonhomogeneous loans, mortgage-backed securities, other investment securities,fixed assets, retail deposits, wholesale deposits, advances from the Federal Home Loan Bank, other borrowed money, other liabilities, and equity capital.For purposes of this Paragraph, an income statement category is defined as interest income, interest expense, noninterest income, noninterest expense, and extraordinary items.In addition, a change of 20 percent or less in net income or 20 percent or less in the amount of real estate owned shall not be deemed to be material for purposes of Paragraph 3 hereof. H. The Board’s review of the Strategic Plan, pro forma financial statements, and related variance reports shall be fully documented in the Board minutes. Page 4 4. Brokered Deposits Restriction. A. The Bank shall not accept brokered deposits, including deposits covered by 12 CFR § 337.6(a)(5) except in compliance with 12 CFR § 337.6(b)(2), unless a waiver is granted by the Federal Deposit Insurance Corporation (FDIC). B. The Bank shall provide to OTS:(i) written notice if the Bank requests a waiver from the FDIC, and (ii) a copy of the FDIC’s correspondence indicating its disposition of any request for such a waiver. 5.Capital Distributions. A. The Bank shall not declare or pay a capital distribution, as defined in 12 CFR § 563.141, without the written prior approval of OTS. B. The Bank shall not declare or submit an application to make a capital distribution unless at the time of such declaration or application (i) the Bank has or exceeds a core capital ratio of 8.50 percent and a risk-based capital ratio of 11.00 percent, and (ii) the Bank can demonstrate that it will have or exceed these core capital and risk-based capital ratios after the payment of the capital distribution. 6.Commercial Real Estate and Commercial Loan Risk Analysis. A. By January 31, 2009, the Board shall adopt a plan (CRE Stress Test Plan) for the commencement of the stress testing of its commercial real estate portfolio in accordance with the guidelines in OTS CEO Letter No. 252, entitled “Guidance on Commercial Real Estate (CRE) Concentration Risks”, and dated December 14, 2006 (CEO Letter No. 252).The Plan shall, at a minimum, address the following: (i) Completion of portfolio level stress tests or sensitivity analyses to quantify the impact of changing economic conditions, including, but not limited to those affecting certain relevant industries or sectors on asset quality, earnings, and capital; and (ii) Revisions to the Bank’s commercial real estate loan policy and the internal asset review function, to the extent necessary, to reflect the results of the risk analysis and the guidelines set forth in CEO Letter No. 252. B. By January 31, 2009, the Board shall submit to OTS the CRE Stress Test Plan. 7.Diversification of Loan Portfolio. By January 31, 2009, the Board shalladopt and submit to OTS for a written notice of non-objection a policy (Loan Concentration Policy) that establishes: (i) specific limits by loan type for each geographic market, with adiscussion of the pertinent external and internal factors and risks, and (ii) a review process for monitoring the conditions in the geographic markets to ensure the limits remain appropriate and the Bank’s loan policies continue to be appropriate for Page 5 the current market conditions.After receipt of OTS’s written notice of non-objection, the Bank shall implement the Loan Concentration Policy. 8.
